Citation Nr: 1623934	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg neurological disability, including as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Houston, Texas, Regional Office.  

Based on review of the evidence of record and the benefits sought by the Veteran, the Board has recharacterized the service connection claim for a left leg disability, as reflected on the title page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an outstanding duty to assist the development of the Veteran's low back and left leg disability claims.  At his February 2016 hearing, the Veteran provided competent testimony concerning the in service onset of low back symptoms and the progressive nature of the symptoms since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran also provides a competent account of left leg neurological symptomatology.  The competent medical evidence also indicates the Veteran has a currently diagnosed low back disability and the evidence sufficiently establishes that he may have a currently diagnosed left leg neurological disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran must be provided appropriate examination.  

The evidence of record also reflects that the Veteran receives regular treatment for his low back and left leg neurological disabilities at private facilities, but the record does reflect sufficient attempts to obtain reasonably identified records.  While not definitive, the record suggests the Veteran may have sought treatment for the claimed disabilities at military medical facilities and the VA yet adequate efforts to associate the records with the claims folder have not been completed.  Under the law, VA must attempt to obtain these records on remand.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify all sources of private low back and left leg neurological treatment, hospitalization, or evaluation, since separation, including physicians J. Borkowski, M.D.; R. Morales, M.D., G. Sosa, M.D.; and J. Hemmert, M.D.; and the private Kingsville Medical Center.  

2.  Contact the Veteran and request that he identify all sources of post-service military hospitalization and treatment related to the claimed low back and left leg neurological disabilities, including the Naval Air Station Corpus Christ Clinic.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.  

3.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related to the claimed low back and left leg neurological disabilities.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.  

4.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination(s) to assess the nature, extent, and severity of the low back and left leg neurological disabilities.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner(s) should elicit a full history from the Veteran regarding the onset and progression of his respective low back disability and left leg neurological disability.  All tests deemed necessary by the examiner(s) must be performed.

The examiner(s) must respond to the following:

(A) Diagnose any low back or left leg neurological pathology present, if any.

(B) As to any diagnosed back condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; or

(ii) is related to military service, including the performance of duties associated with his military occupational specialty.

(C) As to any diagnosed left leg neurological condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; 

(ii) is related to military service, including the performance of duties associated with his military occupational specialty; 

(iii) was caused by a diagnosed low back disability; or 

(iv) was aggravated by a diagnosed low back disability.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, the respective August 2011 lay statements submitted on the Veteran's behalf, Workers' Compensation treatment records, etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If the any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




